Case 1:21-cv-01810-CAP-AJB Document 4 Filed 05/06/21 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) First Data Merchant Services, LLC

 

was received by me on (date) §/6/2021

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

C1 J left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or
I served the summons on (name of individual) Registered Agent Corporation Service Company , who is
designated by law to accept service of process on behalf of (name of organization)

First Data Merchant Services, LLC on (date) 5/6/2021 ; OF
© I returned the summons unexecuted because 3 or
(1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 5/6/21 Oos. X . Cov)

Server's signature

Jackie Chrisp, Paralegal

 

Printed name and title

315 W Ponce de Leon Ave Ste 1080
Decatur GA 30030

 

Server's address

Additional information regarding attempted service, etc:
